Motion Granted and Order filed July 28, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00170-CV
                                    ____________

                    BELINDA DAWN TIDWELL, Appellant

                                          V.

    JOHN ROBERSON AND GRIMES AND FERTITTA, P. C., Appellees


                On Appeal from the 506th Judicial District Court
                            Waller County, Texas
                     Trial Court Cause No. 13-03-21887

                                      ORDER

      On June 24, 2016, appellant filed a motion for extension of time to file her
brief. One of the stated bases for the motion is deficiencies in the reporter’s record.
No response to the motion has been filed.

      The court expresses no opinion on the merits of appellant’s claims regarding
the reporter’s record. Subject to that proviso, the motion for extension is GRANTED
until August 29, 2016.

                                   PER CURIAM